ACCEPTED
                                                                                                 14-15-00442-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                             9/3/2015 3:01:50 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                             No. 14-15-00442-CV
             _________________________________________________
                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
                              In the                                         HOUSTON, TEXAS
                                                                           9/3/2015 3:01:50 PM

                    Fourteenth Court of Appeals                           CHRISTOPHER A. PRINE
                                                                                   Clerk


                         Houston, Texas
             _________________________________________________

               CARRINGTON MORTGAGE SERVICES, LLC AND
               DEUTSCHE BANK NATIONAL TRUST COMPANY,
             AS INDENTURE TRUSTEE FOR NEW CENTURY HOME
                       EQUITY LOAN TRUST 2005-2,
                                          Appellants,
                                 v.

                     LARRY HUTTO AND BONNIE HUTTO,
                                             Appellees.
             _________________________________________________

                 On Appeal from the 55th Judicial District Court of
                   Harris County, Texas, Cause No. 2013-08693
             _________________________________________________

  APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                      APPELLEES’ BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Appellees, Larry Hutto and Bonnie Hutto, move this Court to grant an extension of time

of 30 days to file Appellees’ Brief, and respectfully state as follows:

       1. Appellees are Larry Hutto and Bonnie Hutto. Appellees’ brief is due September 14,

           2015. Appellees seek an extension of 30 days until October 14, 2015 to file their

           brief.



                                                  1
2.   Appellants filed their brief on August 13, 2015. Because the Court did not have

     Appellees’ counsels’ correct contact information, Appellees’ counsel did not receive

     notification that Appellants filed their brief until one week later. Immediately

     thereafter, on August 20, 2015, Appellees’ counsel(s) filed a notice with the Court

     with their correct contact information. Appellees request this extension so that they

     have adequate time to properly prepare their case on appeal.

3. This is Appellees’ first request for an extension of time to file their brief.

4. Counsel for Appellants has indicated they are unopposed to this request.

                                            PRAYER

5. For these reasons herein, Appellees Larry Hutto and Bonnie Hutto ask the Court to

     grant an extension of time until October 14, 2015 to file their brief. Appellees also

     ask for any other relief to which they may be justly entitled.


                                               Respectfully submitted,

                                               By: /s/ Anh Thu N. Dinh
                                               Robert “Chip” Lane
                                               State Bar No. 24046263
                                               Lane@lanelaw.com
                                               Anh Thu N. Dinh
                                               State Bar No. 24071480
                                               Dinh@lanelaw.com
                                               THE LANE LAW FIRM
                                               6200 Savoy, Suite 1150
                                               Houston, Texas 77036
                                               [Tel.] (713) 595-8200
                                               [Fax] (713) 595-8201
                                               ATTORNEYS FOR APPELLEES




                                           2
                               Certificate of Conference

      I hereby certify that I have conferred with Appellants’ counsel, Peter C. Smart, on
August 20, 2015 and he indicated he is unopposed to the request made herein.


                                               /s/ Anh Thu N. Dinh
                                               Anh Thu N. Dinh




                             CERTIFICATE OF SERVICE

      I certify that I have served this document on all other parties which are listed
below on September 3, 2015, as follows:

Peter C. Smart
Crain, Caton & James, P.C.
1401 McKinney, Suite 1700
Houston, Texas 77010
713.658.2323 (Telephone)
713.658.1921 (Facsimile)
Attorney for Appellants

                                               /s/ Anh Thu N. Dinh
                                               Anh Thu N. Dinh




                                           3